



COURT OF APPEAL FOR ONTARIO

CITATION: Weidenfeld v. Parikh-Shah, 2019 ONCA 415

DATE: 20190517

DOCKET: C66096

Feldman, Paciocco and Fairburn JJ.A.

BETWEEN

Robert Weidenfeld

Appellant

and

Sejal Parikh-Shah

Respondent

Robert Weidenfeld, appearing in person

Allen C. Gerstl, for the respondent

Heard and released orally: May 16, 2019

On appeal from the judgments of Justice Jarvis of the
    Superior Court of Justice, dated October 10 and November 20, 2018.

REASONS FOR DECISION

[1]

The appellant appeals the dismissal of his proceedings under r. 1(8) of
    the
Family Law Rules
.  The appellant was given the opportunity by the
    order of Justice McGee to make a partial payment of $5,000 to avoid dismissal
    of the proceedings.  He failed to do so.  The motion judge considered not only
    that failure but also the appellants history of failure to comply with court
    orders, including for disclosure, in 2006, and numerous costs orders.  The
    motion judge also considered whether there were any exceptional circumstances
    warranting an exercise of discretion in the appellants favour, but found none.

[2]

We see no error in the motion judges exercise of discretion in the
    making of the order he made.

[3]

The appeal is dismissed, with costs to the respondent, fixed at $2,000, inclusive
    of disbursements and HST.

K.
    Feldman J.A.

David
    M. Paciocco J.A.

Fairburn
    J.A.


